DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed limitations, “a support arm, brace” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written supports for, “a support arm, brace, or other means” has been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1: claim 1 does not clearly recite what is being positively recited as a structural limitation of the invention and what is being recited as intended use/functional limitations. 
Claims 2-3: claims 2-3 each comprises plurality of sentences. As aforementioned, the claim(s) must be in one sentence form only. Also, claims 2-3 recite “The band, sleeve or strap” in the preamble, the beginning of the claim. It is noted that claim 1 recites “a band, sleeve or strap”. It is not clear whether Applicant’s intent was to make claims 2-3 as dependent claims depending on claim 1 or if all claims 1-3 are independent claims. Furthermore, it is not clear 
For examination purposes, claims 1-3 are being reviewed and examined with the broadest reasonable interpretation as best understood by Examiner upon review of the drawings (mainly figures 20-32b) and the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frizzell (US 2014/0325799 A1).
Regarding claim 1¸ as seen in figs 6-7, Frizzell (‘799) discloses a band 14 (para[0040]) to connect and secure cables 12 (fig6, para[0040]), allowing stability for the cables 12. It is noted that cables, the splice case tail shaft, and the splice case housing dome, dome locking ring are recited as intended use in claim 1. Therefore, it is only required for the band 14 to be capable of performing the intended use. In this case, the band 14 of Frizzell is for connecting 
Regarding claim 2, Frizzell discloses the band 14 (para[0040], figs6-7) used with a support arm 50 (para[0044]) to provide stability, wherein the support arm 50 has a locking system (para[0044], “fixing device such as a screw or bolt, that fixes the bracket to the surface”), and a tensioner system (para[0040],[0041]; para[0012]; abstract, “The axel is then rotated and band winds around the axle until it tightens around the cable”).
Regarding claim 3, Frizzell discloses the band 14 (para[0040], figs6-7) creating a tension around the cable 12 when tightened together (para[0040],[0041]), wherein the tightening process prevents lateral and longitudinal movement of the cables 12 (para[0012], abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Campbell (4,875,864) teaches a similar strap with a tension tightening mechanism.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAHEE HONG/Examiner, Art Unit 3723